DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/21 has been entered.
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 9/20/21, with respect to 112 rejections have been fully considered and are persuasive.  The rejection of claims 19, 20, 25, 26, 30-32, and 67-80 has been withdrawn in view of the cancellation of claims 26 and 32 and the amendment to the independent claim to recite human subject having an ocular disease or disorder and human complement factor D.  Paragraph 182 of the specification demonstrates that the C3 aptamer is a potent Factor D inhibitor and provides a representative example of the genus of aptamers. 
Applicant’s arguments, see pages 5-6, filed 9/20/21, with respect to 103 have been fully considered and are persuasive.  The rejection of claims 19, 20, 25, 30, 67-70, 72-75, and 77-78 has been withdrawn in view of the amendment to the independent claim to recite human subject having an ocular disease or disorder.  In addition, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635